DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed 5/16/2022. Claims 1, 8 and 15 have been amended. No claims have been canceled. No claims have been added. Claims 1-20 are pending and an action is as follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,979,158 (hereinafter Patent ‘158). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar in scope and the IA differs as it is a materially reduced form of the claims patented in Patent ‘158 with omitted claim limitations.

Claim 1 of the IA is substantially similar to claim 7 of Patent '158, wherein the device of Patent '158's claim 7 implements the method of IA's claim 1.

Claim 7 of the IA is substantially similar to the limitations presented in the parent claim 1 of Patent '158's claim 7.

Claim 8 of the IA is substantially similar to claim 7.

Claim 14 of the IA is substantially similar to the limitations presented in the parent claim 1 of Patent '158's claim 7.

Claim 15 of the IA is substantially similar to claim 7.

Claim 16 of the IA is substantially similar to the limitations presented in the parent claim 1 of Patent '158's claim 7.

Claims 2, 5, 6, 9, 12, 13, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,979,158 (hereinafter Patent ‘158) in view of Catovic US 2009/0310501 (hereinafter Catovic).

Regarding claims 2 and 9 of the IA, device claim 7 of Patent '158 claims the method of claim 1 and device claim 8 of the IA which comprises the reception of various metrics comprising power and interference levels of scanned frequencies, but does not explicitly claim further comprising:
accessing a database comprising location information of a transmitter and determining aggregated network metrics correspond to the transmitter. 
However, Catovic teaches accessing, by the network device, a database including a location of a transmitter (Figure 3, Steps 306-312, ¶12 a storage bin (interpreted as a database) is accessed by the base station which includes a location of the transmitting mobile device); and 
determining, by the network device, that at least a portion of the aggregated network metrics correspond to the transmitter (¶32 network elements, shown as base stations 110, may generate aggregations of location-based measurements reported by the wireless devices, shown as mobile devices 130, retrieved from storage bins corresponding to the wireless devices location. Thus, the base station may determine that at least of portion of the aggregated network measurements/metrics correspond to a reporting mobile device, interpreted as the transmitter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent '158 with the teachings of Catovic, indicating the ability to reference a database to retrieve location information of a mobile device and determine that aggregated network metrics correspond to the mobile device. The resulting benefit would have been the ability to obtain a comprehensive view of the network coverage to determine the suitable and unsuitable coverage areas of the network.

Regarding claims 5, 12 and 19 of the IA, device claim 7 of Patent '158 suggests the claimed method of claim 1, device claim 8 and system claim 15 of the IA; 
However, Catovic further comprising generating a heat map including at least one indication representing the aggregated network metrics [Catovic, Figures 4A-4C, ¶46-¶48, the mapping of the coverage area using virtually decomposed geographical bins (100mx100m) represents a heat map (conceptually) and comprises according to ¶48 an aggregation of measurements for the cell (network)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent '158 with the teachings of Catovic, indicating the ability to reference a database to generate a heat map of location information of a mobile device and aggregated network metrics corresponding to the mobile device locations. The resulting benefit would have been the ability to obtain a comprehensive view of the network coverage to determine the suitable and unsuitable coverage areas of the network.

Regarding claims 6, 13 and 20 of the IA, Patent '158 suggests the method of claim 5, device claim 12 and system claim 19, but does not claim the indication of symbols and levels.
However, Catovic teaches wherein the at least one indication includes a first symbol representing a first level of at least one metric of the aggregated network metrics and a second symbol representing a second level of the at least one metric representing the aggregated network metrics [Catovic, Figures 4A-4C, ¶45-¶48 (There are multiple planes (comprising at least two symbols in figures 4A-4C which each according to ¶48 represent at least  one aggregated network measurement/metric))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent '158 with the teachings of Catovic, indicating the ability to reference a database to generate a mapping of symbols and levels of metrics of aggregated metrics. The resulting benefit would have been the ability to obtain a comprehensive view of the network coverage to determine the suitable and unsuitable coverage areas of the network.

Claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,979,158 (hereinafter Patent ‘158) in view of Hellstern US 6,167,272 (hereinafter Hellstern).

Regarding method claims 3, device claim 10 and system claim 17 of the IA, Claim 7 of Patent '158 suggests determining, by the network device and based at least in part on the aggregated network metrics (in the Patent '158 claim 7), but it does not explicitly teach wherein an indication or recommendation of network planning is to deploy a base station to a location associated with the network metrics.
However, Hellstern teaches wherein the indication or recommendation of network planning is to deploy a base station to a location associated with the aggregated network metrics (collection of reported received network measurements) [Hellstern, Col. 1, Lines 23-37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent '158, indicating a method and system of determining aggregated network metrics based on received mobile device reports which may be used for future network planning, with the teaching of Hellstern, indicating that the reported network measurements/metrics may be used to determine a location for deploying a base station. The resulting benefit of the combination would have been the ability to increase network optimization based on real-world performance.

Claims 4, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,979,158 (hereinafter Patent ‘158) in view of Singh US 9,363,690 (hereinafter Singh).

Regarding claim 4, 11 and 18 of the IA, Claim 7 of Patent '158 claims the method of claim 1, device of claim 8 and system of claim 15 (see Patent '158 claim 7) as it suggests determining aspects of determining aggregated coverage related location based measurements, but not further comprising: determining, by the network device and based at least in part on the aggregated network metrics, an indication to deploy vehicle-based testing equipment to a location associated with the aggregated network metrics 
However, Singh teaches determining, by the network device and based at least in part on the aggregated network metrics, an indication to deploy vehicle-based testing equipment to a location associated with the aggregated network metrics [Singh, Fig. 3, Steps 310-315-320-330-335 and Figure 5, Steps 505-510-515-520-525-530-535-540 Col. 7, Lines 13-21 and 34-55; Col. 10, Lines 22-35 and 53-67(the aggregate of the measured RF data associated with the wireless network is received via the reported RF data to the SON in step 315, which is then used to determine where to deploy the drone for measuring/testing the wireless network via re-traversing a portion of the path in step 335 of Figure 3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Patent '158, indicating a method and system of determining aggregated network metrics based on received mobile device reports which may be used for future network planning, with the teaching of Singh, indicating that the reported network measurements/metrics may be used to determine a location for deploying a vehicle-based testing equipment. The resulting benefit of the combination would have been the ability to increase network optimization based on real-world performance in a quick and efficient manner using a mobile response unit to gather network performance and conditions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-9, 12-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Catovic US 20009/0310501 (hereinafter Catovic), in view of Bertorelle et al. US 2009/0290552 (hereinafter Bertorelle).

Regarding claim 1, Catovic teaches a method comprising: 
receiving, by a network device, at least one network metric and a location associated with the at least one network metric from a user equipment [¶40 (binning received measurement dated reported from a mobile device) ¶41 (the mobile device reports to the base station measurement data and the mobile device's location data) also see ¶42-¶45 Figures 2-3 (location-based measurements of the network coverage and service quality are measured by the mobile device and reported to the base station)];
 receiving, by the network device, a plurality of network metrics, the plurality of network metrics including the at least one network metric (Figures 3-5 & ¶45-¶46 and ¶54the base station receives a plurality of network measurements, as indicated by the teachings of Catovic that indicate that measurements (plural) are reported by the mobile device to the base station, which comprises at least one network metric (such as power, interference, block error rate measurements)); 
determining, by the network device and based at least in part on the plurality of network metrics, aggregated network metrics (Figures 3 & 5 (Steps 306-308), ¶45 and ¶54 the aggregated network metrics are determined by storing the metrics reported to the base station by the mobile device to the appropriate bins and generating a new aggregated PM data from the stored information); 
determining, by the network device and based at least in part on the aggregated network metrics, an interference level of a signal associated with at least one frequency resource (¶54 carrier to interference ratio is received via the report, stored and aggregated to form a new metric of the aggregate carrier to interference ratio for the corresponding location); and 
determining, by the network device and based at least in part on the aggregated network metrics, a power level associated with the at least one frequency resource (¶54 carrier to interference ratio is received via the report, stored and aggregated to form a new metric of the aggregate carrier to interference ratio for the corresponding location. It is noted that the carrier to interference ratio comprises the carrier, also referred to as, the power in the RF carrier.), but it does not teach wherein the at least one frequency resource includes i) a first set of frequency resources including at least one first channel located within at least one of a 700MHz band, 1700 MHz band, a 1900 MHz band, or a 2100 MHz band; and ii) a second set of frequency resources including at least one second channel located within a 600 MHz band or a 3500 MHz band [Bertorelle, ¶10].
However, Bertorelle teaches wherein the wireless system operates on a channel list wherein the frequency bands used for communication are the 700MHz and the 3.5GHz (3500MHz) band.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Catovic, indicating a wireless device for performing communication over a set of wireless resources, with the teachings of Bertorelle indicating that the wireless resources configured for use with the mobile operators comprise 700MHz and 3.5GHz. The resulting benefit of the combination would have been the ability to improve the diversity of the channel configurations which may substantially vary from operator to operator and from country to country for increase connectivity compatibility [Bertorelle, ¶10].

Regarding claim 8, Catovic teaches a device comprising: 
one or more processors [Figure 2, Processor 214]; 
a memory [Figure 2, Processor 216]; and 
one or more components stored in the memory and executable by the one or more processors to perform operations [¶14 (computer readable medium including executable code for obtaining performance measurements and location data from a mobile device for aggregation and processing)] comprising: 
receiving, by a network device, at least one network metric and a location associated with the at least one network metric from a user equipment [¶40 (binning received measurement dated reported from a mobile device) ¶41 (the mobile device reports to the base station measurement data and the mobile device's location data) also see ¶42-¶45 Figures 2-3 (location-based measurements of the network coverage and service quality are measured by the mobile device and reported to the base station)]; 
receiving, by the network device, a plurality of network metrics, the plurality of network metrics including the at least one network metric (Figures 3-5 & ¶45-¶46 and ¶54the base station receives a plurality of network measurements, as indicated by the teachings of Catovic that indicate that measurements (plural) are reported by the mobile device to the base station, which comprises at least one network metric (such as power, interference, block error rate measurements)); 
determining, by the network device and based at least in part on the plurality of network metrics, aggregated network metrics (Figures 3 & 5 (Steps 306-308), ¶45 and ¶54 the aggregated network metrics are determined by storing the metrics reported to the base station by the mobile device to the appropriate bins and generating a new aggregated PM data from the stored information); 
determining, by the network device and based at least in part on the aggregated network metrics, an interference level of a signal associated with at least one frequency resource (¶54 carrier to interference ratio is received via the report, stored and aggregated to form a new metric of the aggregate carrier to interference ratio for the corresponding location); and 
determining, by the network device and based at least in part on the aggregated network metrics, a power level associated with the at least one frequency resource (¶54 carrier to interference ratio is received via the report, stored and aggregated to form a new metric of the aggregate carrier to interference ratio for the corresponding location. It is noted that the carrier to interference ratio comprises the carrier, also referred to as, power in the RF carrier.), but it does not teach wherein the at least one frequency resource includes i) a first set of frequency resources including at least one first channel located within at least one of a 700MHz band, 1700 MHz band, a 1900 MHz band, or a 2100 MHz band; and ii) a second set of frequency resources including at least one second channel located within a 600 MHz band or a 3500 MHz band [Bertorelle, ¶10].
However, Bertorelle teaches wherein the wireless system operates on a channel list wherein the frequency bands used for communication are the 700MHz and the 3.5GHz (3500MHz) band.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Catovic, indicating a wireless device for performing communication over a set of wireless resources, with the teachings of Bertorelle indicating that the wireless resources configured for use with the mobile operators comprise 700MHz and 3.5GHz. The resulting benefit of the combination would have been the ability to improve the diversity of the channel configurations which may substantially vary from operator to operator and from country to country for increase connectivity compatibility [Bertorelle, ¶10].

Regarding claim 15, Catovic teaches a system comprising: 
one or more processors [Figure 2, Processor 214]; 
a memory [Figure 2, Processor 216]; and 
one or more components stored in the memory and executable by the one or more processors to perform operations [¶14 (computer readable medium including executable code for obtaining performance measurements and location data from a mobile device for aggregation and processing)] comprising: 
receiving, by a network device, at least one network metric and a location associated with the at least one network metric from a user equipment [¶40 (binning received measurement dated reported from a mobile device) ¶41 (the mobile device reports to the base station measurement data and the mobile device's location data) also see ¶42-¶45 Figures 2-3 (location-based measurements of the network coverage and service quality are measured by the mobile device and reported to the base station)]; 
receiving, by the network device, a plurality of network metrics, the plurality of network metrics including the at least one network metric (Figures 3-5 & ¶45-¶46 and ¶54the base station receives a plurality of network measurements, as indicated by the teachings of Catovic that indicate that measurements (plural) are reported by the mobile device to the base station, which comprises at least one network metric (such as power, interference, block error rate measurements)); 
determining, by the network device and based at least in part on the plurality of network metrics, aggregated network metrics (Figures 3 & 5 (Steps 306-308), ¶45 and ¶54 the aggregated network metrics are determined by storing the metrics reported to the base station by the mobile device to the appropriate bins and generating a new aggregated PM data from the stored information); 
determining, by the network device and based at least in part on the aggregated network metrics, an interference level of a signal associated with at least one frequency resource (¶54 carrier to interference ratio is received via the report, stored and aggregated to form a new metric of the aggregate carrier to interference ratio for the corresponding location); and 
determining, by the network device and based at least in part on the aggregated network metrics, a power level associated with the at least one frequency resource (¶54 carrier to interference ratio is received via the report, stored and aggregated to form a new metric of the aggregate carrier to interference ratio for the corresponding location. It is noted that the carrier to interference ratio comprises the carrier, also referred to as, the power in the RF carrier.), but it does not teach wherein the at least one frequency resource includes i) a first set of frequency resources including at least one first channel located within at least one of a 700MHz band, 1700 MHz band, a 1900 MHz band, or a 2100 MHz band; and ii) a second set of frequency resources including at least one second channel located within a 600 MHz band or a 3500 MHz band [Bertorelle, ¶10].
However, Bertorelle teaches wherein the wireless system operates on a channel list wherein the frequency bands used for communication are the 700MHz and the 3.5GHz (3500MHz) band.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Catovic, indicating a wireless device for performing communication over a set of wireless resources, with the teachings of Bertorelle indicating that the wireless resources configured for use with the mobile operators comprise 700MHz and 3.5GHz. The resulting benefit of the combination would have been the ability to improve the diversity of the channel configurations which may substantially vary from operator to operator and from country to country for increase connectivity compatibility [Bertorelle, ¶10].

Regarding claim 2, Catovic, in view of Bertorelle teaches the method of claim 1, further comprising: 
accessing, by the network device, a database including a location of a transmitter (Figure 3, Steps 306-312, ¶12 a storage bin (interpreted as a database) is accessed by the base station which includes a location of the transmitting mobile device); and 
determining, by the network device, that at least a portion of the aggregated network metrics correspond to the transmitter (¶32 network elements, shown as base stations 110, may generate aggregations of location-based measurements reported by the wireless devices, shown as mobile devices 130, retrieved from storage bins corresponding to the wireless devices location. Thus, the base station may determine that at least of portion of the aggregated network measurements/metrics correspond to a reporting mobile device, interpreted as the transmitter).

Regarding claim 5, Catovic, in view of Bertorelle teaches the method of claim 1, further comprising generating a heat map including at least one indication representing the aggregated network metrics [Catovic, Figures 4A-4C, ¶46-¶48, the mapping of the coverage area using virtually decomposed geographical bins (100mx100m) represents a heat map (conceptually) and comprises according to ¶48 an aggregation of measurements for the cell (network)].

Regarding claim 6, Catovic, in view of Bertorelle teaches the method of claim 5, wherein the at least one indication includes a first symbol representing a first level of at least one metric of the aggregated network metrics and a second symbol representing a second level of the at least one metric representing the aggregated network metrics [Catovic, Figures 4A-4C, ¶45-¶48 (There are multiple planes (comprising at least two symbols in figures 4A-4C (figures show graphs/maps with different symbols) which each according to ¶48 represent at least one aggregated network measurement/metric))].

Regarding claim 7, Catovic, in view of Bertorelle teaches the method of claim 1, wherein the plurality of network metrics include one or more of: a received signal strength indication (RSSI); a reference signal received power (RSRP); a signal-to-interference-plus-noise ratio (SINR); or a reference signal received quality (RSRQ) [Catovic, ¶35, ¶45, ¶48 and ¶51].

Regarding claim 9, Catovic, in view of Bertorelle teaches the device of claim 8, further comprising: accessing, by the network device, a database including a location of a transmitter; and 
determining, by the network device, that at least a portion of the aggregated network metrics correspond to the transmitter. (See the rejection of claim 2 above. The rationale applied to thereto has been similarly applied to the rejection of claim 9.)

Regarding claim 12, Catovic, in view of Bertorelle teaches the device of claim 8, further comprising generating a heat map including at least one indication representing the aggregated network metrics.
(See the rejection of claim 5 above. The rationale applied to thereto has been similarly applied to the rejection of claim 12.)

Regarding claim 13, Catovic, in view of Bertorelle teaches the device of claim 12, wherein the at least one indication includes a first symbol representing a first level of at least one metric of the aggregated network metrics and a second symbol representing a second level of the at least one metric representing the aggregated network metrics.
(See the rejection of claim 6 above. The rationale applied to thereto has been similarly applied to the rejection of claim 13.)

Regarding claim 14, Catovic, in view of Bertorelle teaches the device of claim 8, wherein the plurality of network metrics include one or more of: a received signal strength indication (RSSI); a reference signal received power (RSRP); a signal-to-interference-plus-noise ratio (SINR); or a reference signal received quality (RSRQ). (See the rejection of claim 7 above. The rationale applied to thereto has been similarly applied to the rejection of claim 14.)

Regarding claim 19, Catovic, in view of Bertorelle teaches the system of claim 15, further comprising generating a heat map including at least one indication representing the aggregated network metrics.
(See the rejection of claim 5 above. The rationale applied to thereto has been similarly applied to the rejection of claim 19.)

Regarding claim 20, Catovic, in view of Bertorelle teaches the system of claim 19, wherein the at least one indication includes a first symbol representing a first level of at least one metric of the aggregated network metrics and a second symbol representing a second level of the at least one metric representing the aggregated network metrics.
(See the rejection of claim 6 above. The rationale applied to thereto has been similarly applied to the rejection of claim 20.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Catovic, in view of Bertorelle as applied to claims 1, 8 and 15 respectively above, and further in view of Hellstern US 6167272 (Hellstern).
Regarding method claim 3, device claim 10 and system claim 17 of the Catovic, in view of Bertorelle suggests determining, by the network device and based at least in part on the aggregated network metrics, but it does not explicitly teach wherein an indication or recommendation of network planning is to deploy a base station to a location associated with the network metrics.
However, Hellstern teaches wherein the indication or recommendation of network planning is to deploy a base station to a location associated with the aggregated network metrics (collection of reported received network measurements) [Hellstern, Col. 1, Lines 23-37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Catovic, in view of Bertorelle, indicating a method and system of determining aggregated network metrics based on received mobile device reports which may be used for future network planning, with the teaching of Hellstern, indicating that the reported network measurements/metrics may be used to determine a location for deploying a base station. The resulting benefit of the combination would have been the ability to increase network optimization based on real-world performance.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Catovic, in view of Bertorelle as applied to claims 1, 8 and 15 respectively above, and further in view of Singh et al. US 9,363,690 (hereinafter Singh).

Regarding claims 4, 11 and 18, Catovic, in view of Bertorelle teaches the method of claim 1 (see rejection of claim 1 above) and determining aspects of network planning [Catovic, ¶38 and ¶53(teaches wherein the COE 160 cooperates with the base station to determine based in part on the aggregated coverage related location based measurements aspects of network planning including capacity, dimensioning and budget planning in addition to and recommendations above configuration changes necessary to improve network coverage)], but not further comprising: determining, by the network device and based at least in part on the aggregated network metrics, an indication to deploy vehicle-based testing equipment to a location associated with the aggregated network metrics 
However, Singh teaches determining, by the network device and based at least in part on the aggregated network metrics, an indication to deploy vehicle-based testing equipment to a location associated with the aggregated network metrics [Singh, Fig 3, Steps 310-315-320-330-335 and Figure 5, Steps 505-510-515-520-525-530-535-540 Col. 7, Lines 13-21 and 34-55; Col. 10, Lines 22-35 and 53-67(the aggregate of the measured RF data associated with the wireless network is received via the reported RF data to the SON in step 315, which is then used to determine where to deploy the drone for measuring/testing the wireless network via re-traversing a portion of the path in step 335 of Figure 3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Catovic, in view of Bertorelle, indicating a method and system of determining aggregated network metrics based on received mobile device reports which may be used for future network planning, with the teaching of Singh, indicating that the reported network measurements/metrics may be used to determine a location for deploying a vehicle-based testing equipment. The resulting benefit of the combination would have been the ability to increase network optimization based on real-world performance in a quick and efficient manner using a mobile response unit to gather network performance and conditions.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Catovic, in view of Bertorelle as applied to claim 15 above, and further in view of Hassan et al. US 9,288,682 (hereinafter Hassan).

Regarding claim 16, Catovic, in view of Bertorelle teaches the system of claim 15, further comprising: determining, via the user equipment, the at least one network metric associated with the signal (Figures 3-5 & ¶45-¶46 and ¶54the base station receives a plurality of network measurements, as indicated by the teachings of Catovic that indicate that measurements (plural) are reported by the mobile device to the base station, which comprises at least one network metric (such as power, interference, block error rate measurements)), but it does not teach determining, via the UE, an external power resource associated with the UE
However, Hassan teaches determining, via the user equipment, an external power resource associated with the user equipment; initiating, via an application operating on the user equipment, and based at least in part on the external power resource, a scan of a set of frequency resources; detecting, via the user equipment, a signal associated with the set of frequency resources; and determining, via the user equipment, the at least one network metric associated with the signal.
(Hassan teaches wherein active and passive scanning can be performed by a mobile device. In active scanning the device utilizes a set of frequencies which are to be scanned to determine specific metrics such as energy/occupancy of the channel. While, passive scanning may also be performed by the mobile device which comprises scanning of a set of individual frequencies in a range of radio spectrum. It is noted that since passive scanning is an energy intensive operation according to Hassan, the mobile device must determine/detect that it is connected to an external power source prior to commencing the passive scan of the set of frequency resources for measurement/metrics [Hassan, Figures 2, 5-8 and Col. 3, Lines 1-54 (active and passive scanning of frequencies), Col. 4, Lines 15-57 (frequency range scans)and Col. 13, Lines 10-20 (external power determination results in scanning of frequencies)])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Catovic, in view of Bertorelle, indicating a method and system of determining aggregated network metrics based on received mobile device reports which may be used for future network planning, with the teaching of Hassan, indicating that the network measurements/metrics may be determined via a scanning procedure performed based on the determine that the mobile device is connected to an external power source. The resulting benefit of the combination would have been the ability to ensure that the mobile device had sufficient power to complete the scanning procedures in addition to its other operations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467